                                 Case 8:20-cv-01419-VAP-PVC Document 19 Filed 12/08/20 Page 1 of 2 Page ID #:117



                                                                                                                               JS-6

                                  1
                                                                         United States District Court
                                  2                                      Central District of California

                                  3

                                  4

                                  5     JAMES RUTHERFORD,

                                  6                        Plaintiff,
                                                                                          Case No. EDCV 20-1419 VAP (PVCx)
                                  7                         v.

                                  8     TURBULENT ENTERPRISES LIMITED                                 DEFAULT JUDGMENT

                                  9         PARTNERSHIP,
Central District of California
United States District Court




                                 10                                Defendant.

                                 11

                                 12
                                      TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                 13

                                 14
                                             Pursuant to the Order Granting Plaintiff’s Motion for Default Judgment issued
                                 15
                                      herewith, judgment is hereby entered in favor of Plaintiff James Rutherford and against
                                 16
                                      Defendant Turbulent Enterprises Limited Partnership on Plaintiff’s claim for violation of
                                 17
                                      the Americans with Disabilities Act.
                                 18

                                 19
                                             Pursuant to this Default Judgment, Defendant shall pay Plaintiff $1,897.50 in
                                 20
                                      attorneys’ fees and $469 in costs, plus post-judgment interest as provided by statute.
                                 21

                                 22
                                             Additionally, Defendant is ordered to alter the parking facility at the public
                                 23
                                      accommodation and business establishment located at 9550 Bolsa Avenue, Westminster,
                                 24

                                 25

                                 26


                                                                                    1
                                 Case 8:20-cv-01419-VAP-PVC Document 19 Filed 12/08/20 Page 2 of 2 Page ID #:118




                                  1   CA 92683, in compliance with the Americans with Disabilities Act Accessibility
                                  2   Standards.
                                  3

                                  4          IT IS SO ORDERED.
                                  5

                                  6   Dated:       12/8/2020
                                                                                                Virginia A. Phillips
                                  7
                                                                                            United States District Judge
                                  8

                                  9
Central District of California
United States District Court




                                 10

                                 11

                                 12

                                 13

                                 14

                                 15

                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26


                                                                                 2
